DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 12/01/2021 has been entered. Claims 1-3 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell et al (U.S PG Pub 20100258988A1) and Court et al (U.S Patent 6488799 B1).
Regarding claim 1, Darnell, directed to processes for forming tubular structures to attenuate impacts with the tubular structures preferably placed with aces of elongation parallel to the direction of impact [0002], discloses a method of forming a structured impact protection material [0015], comprising: arranging a plurality of tubes formed from a thermoplastic elastomer material into a selected shape ([0015]; [0020]), the tubes in a layer with central axes of the plurality of tubes aligned to be parallel to each other ([0070]; [0015]). 
Darnell further discloses that adjacent first end portions (15) of adjacent tubular members and adjacent second end portions (17) of adjacent tubular members are secured to one another ([0071]; [0081]; [0081]-attaching the webbing at both ends of the tubular members). Darnell further discloses middle portions between the first end portions and second end portions ([0071]; [0081]) being movably adjacent to one another [0079]. Darnell discloses attaching webbings at both ends of a tubular member [0081], and further discloses that each middle portion (i.e. length of tube other than end portions) is capable of collapsing and expanding without restriction (i.e. movably adjacent to on other) [0079]. 

Specifically, given that Darnell has disclosed that the webbings can be attached at both ends of the tubular member [0081], while also disclosing that the tubular members along their length are capable of collapsing and expanding, it would mean that the middle portions are movably adjacent to one another, with the tubular members being secured at first and second end portions. Further, Darnell discloses that the ability of the lengths of the tubular members to be collapsible and expandable (i.e. middle portions being movable) enables impact absorption to be enhanced by a factor of 50% to 75% [0079]. Thus, Darnell discloses, or at the very least makes it obvious to an ordinarily skilled artisan to secure the tubular members at first and second end portions, with the middle portions being movably adjacent to one another (i.e. collapsible and expandable). 
Further, Darnell does disclose directly bonding the first and second end portions to each other, as there is no other component or part in between the first and second end portions or no other part or component that is being bonded to the first and second end portions other than adjacent first and second end portions. The instant claim does not require or recite that the adjacent first and second end portions are in direct/abutting contact with each other, but merely that they are directly bonded. The mechanism of bonding is the webbing, however, this is akin to having an adhesive between the first 
With regards to the step of leaving middle portions unjoined, this is disclosed by Darnell (see above). Darnell in [0081] discloses that the tubes can be joined by the webbing at both the ends only, thus the webbing is present only at the ends and not the middle portions, meaning the middle portions are left unjoined, and only the ends are joined. 
Darnell also further discloses that each middle portion (i.e. length of tube other than end portions) is capable of collapsing and expanding without restriction (i.e. movably adjacent to one another) [0079], which would mean that the middle portions are left unjoined.
Thus, Darnell discloses the entirety of the instant claim, with the exception of securing the first and second end portions by applying heat to secure via thermal bond, however, this limitation is known in the art, as disclosed by Court. Further, in the event the applicant disagrees with the explanation as pertaining to ‘directly bonding’, Court has disclosed directly bonding adjacent end portions of tubes to each other via thermal bond.

Further, given Court has disclosed the tubes being in abutting contact, this would mean that the middle portions of adjacent tubes are in contact with each other and more specifically in direct contact with each other. Court further discloses that the thermal bonding method of forming structural impact protection material (i.e. core material of elongated tubular thermoplastic members) allows for an easy, economical method for forming a structure (Column 11, lines 16-24). Further, as can be surmised from the description of Court (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7), the tubes are joined along the ends by thermally heating the ends, and thus as such the middle portions of the tubes are left unjoined i.e. not melted and bonded like the ends of the tubes. Thus, it is also known from Court to leave middle portions unjoined and only apply heat to the ends to join the ends of the adjacent tubes.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Darnell, with the step of applying heat to end portions (i.e. first and second end portions) and securing adjacent end portions via thermal bond, as disclosed by 
Further, it would have been obvious to an ordinarily skilled artisan to have modified the method of Darnell with the step of directly bonding the adjacent tubes to each other via thermal bond, as disclosed by Court, to arrive at the instant invention, in order to have an easy and economical method forming a structure (Column 11, lines 16-24).

Regarding claim 2, Darnell and Court sufficiently disclose the limitations of the instant claim (see claim 1 rejection above). Further, Darnell, directed to processes for forming tubular structures to attenuate impacts with the tubular structures preferably placed with aces of elongation parallel to the direction of impact [0002], discloses a method of forming a structured impact protection material [0015], comprising: arranging a plurality of tubes formed from thermoplastic elastomer material into a selected bundle shape ([0015]; [0020]), the tubes in a layer with central axes of the plurality of tubes aligned to be parallel to each other ([0015]; [0070]). Darnell further discloses bonding (via webbing 13) the adjacent tubular members to one another along their lengths [0081]. 
With regards to the step of leaving middle portions unjoined, this is disclosed by Darnell (see above). Darnell in [0081] clearly discloses that the tubes can be joined by the webbing at the ends only, thus the webbing is present only at the ends and not the middle portions, meaning the middle portions are left unjoined, and only the ends are joined. Darnell also further discloses that each middle portion (i.e. length of tube other 
Darnell, however, does not disclose the steps of applying heat to the plurality of tubes so as to thermally bond adjacent tubes directly to one another along their length and cutting the plurality of tubes along a direction not parallel to the central axes of the plurality of tubes to obtain a layer of bonded tubes. These steps are known in the prior art, however, as disclosed by Court.
Court, drawn also to the art of elongated tubular member bundles for resistance to compressive deformation and crush damage (Column 1, lines 9-24; Column 2, lines 15-38), discloses applying heat to the ends of the plurality of tubes so as to thermally bond adjacent tubes to one another along the ends (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7; Column 2, lines 15-38). Court discloses that the tubes are in abutting or direct contact with each other and that adjacent ends are fused via heating (thermal bonding) by directly bonding the adjacent tubes to each other along their lengths (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7). Further, given Court has disclosed the tubes being in abutting contact, this would mean that the middle portions of adjacent tubes are in contact with each other and more specifically in direct contact with each other. Court further discloses cutting the plurality of tubes along a direction not parallel to the central axes (cutting in a direction transverse to the longitudinal axes of the aligned segments) to obtain a layer of bonded tubes (Column 8, lines 18-51; Column 2, lines 15-38; Figure 7). Court further discloses that this method of forming structural impact protection material (i.e. core material of elongated tubular 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Darnell, with the step of applying heat to plurality of tubes so as to thermally bond adjacent tubes to one another along the length and cutting the plurality of tubes in a transverse direction to the central axes to obtain a layer of bonded tubes, as disclosed by Court, to arrive at the instant invention, in order to have an easy and economical method for forming a structure (Column 11, lines 16-24).
Further, it would have been obvious to an ordinarily skilled artisan to have modified the method of Darnell with the step of directly bonding the adjacent tubes to each other via thermal bond, as disclosed by Court, to arrive at the instant invention, in order to have an easy and economical method forming a structure (Column 11, lines 16-24).

Regarding claim 3, Darnell has disclosed the webbing connecting the tubes and thus has disclosed the middle portions of the tubes that are adjacent to each other being in contact with each other (figure 1; see claim 1 rejection above). While Darnell has not disclosed explicitly that the middle portions of adjacent tubes directly or in an 
It would have been obvious to an ordinarily skilled artisan to have modified the middle portions of Darnell, to be in abutting or direct contact with each other, as disclosed by Court, since the courts have held that a finding that one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. In short, the courts have held that the simple substitution of one known element for another (middle portions in contact with each other substituted by middle portions directly/in abutting contact with each other) to obtain predictable results is obvious and a matter of ordinary skill (MPEP 2143 I(B)).

Response to Arguments
Applicant's arguments filed 12 have been fully considered but they are not persuasive.
Applicant argues (pages 4-6 of Amendment) that Darnell does not disclose that the middle portions are left unjoined, and argues that the webbing being present means the middle portions are joined. 
This is found unpersuasive because Darnell discloses in [0081] the tubes can be joined by the webbing at the ends only, thus the webbing is present only at the ends and not the middle portions, meaning the middle portions are left unjoined, and only the ends are joined. In [0081], which applicant points to as evidence that Darnell discloses by attaching the webbing 13 at both ends of a tubular member 11, by attaching the webbing 13 the full length from the top to the bottom of the tubular member or any fraction of that length….” (bolded for emphasis). 
As disclosed by Darnell, the webbing can be attached at both ends of the tubular member, and then immediately after disclosing in the next sentence that the webbing can be attached along the full length or any portion of the length of the tubular member, an ordinarily skilled artisan can easily surmise that in the embodiment wherein the webbing is attached at both ends of the tubular member only, the middle portions are left unjoined. If the middle portion were not being left unjoined in this embodiment, then Darnell would not disclose another separate embodiment of joining the webbing along the entire length or fractions of the length, as both embodiments would be one and the same then.
Darnell also further discloses that each middle portion (i.e. length of tube other than end portions) is capable of collapsing and expanding without restriction (i.e. movably adjacent to one another) [0079], which would mean that the middle portions are left unjoined. Darnell discloses in [0079] that sufficient spacing is maintained between the tubular members 11 which allows each tube to collapse in length while expanding radially outwardly without restriction. The fact that Darnell discloses the middle portions or the tubular members being spaced apart and with the earlier 
Court also discloses this limitation of middle portions left unjoined, and it is implicit from the description of Court (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7), the tubes are joined along the ends by thermally heating the ends, and thus as such the middle portions of the tubes are left unjoined i.e. not melted and bonded like the ends of the tubes. Thus, Darnell and Court in combination at least disclose the instant limitations of claims 1 & 2. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712